Citation Nr: 0700454	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  03-08 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In March 2004, the claim was remanded for additional 
evidentiary development.  It has now been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  Pes planus was recorded on an October 1976 entrance 
examination and, hence, the veteran's feet were not of sound 
condition at induction into active duty.  

2.  The veteran's preexisting bilateral foot disorder, 
identified as pes planus, did not increase in severity during 
his period of active duty service.  

3.  A lumbar spine disability was not caused by a service-
connected disorder, was first manifested many years after the 
veteran's period of service, and is not related to service.  

4.  A bilateral knee disorder was not caused by a service-
connected disorder, was first manifested many years after the 
veteran's period of service, and is not related to service.  


CONCLUSIONS OF LAW

1.  A bilateral foot disorder, pes planus, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).  

2.  A lumbar spine disability is not proximately due to or 
the result of a service-connected disability, was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).  

3.  A bilateral knee disorder is not proximately due to or 
the result of a service-connected disability, was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that a letter regarding VCAA 
requirements was sent to the claimant in October 2002, prior 
to the November 2002 rating decision which denied service 
connection for the claims on appeal.  The claimant submitted 
a notice of disagreement with that decision, and this appeal 
ensued.  He was issued an additional VCAA letter in May 2004.  
Specifically, these documents notified him that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from any private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  He was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
April 2006.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements and testimony from the claimant.  VA made all 
reasonable efforts to assist him in the development of the 
claim and notified her of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain, or 
attempt to obtain.  In this regard, it is noted that numerous 
attempts were made to obtain additional service medical 
records, to no avail.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  In this case, the evidence of record is 
sufficient to make a decision without obtaining additional VA 
evaluations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
degenerative changes to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309  (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Historical Background

The appellant contends that he has bilateral pes planus that 
was aggravated by service, and, as a result, he developed 
back and bilateral knee disorders.  

The service medical records available for review reflect that 
pes planus was noted during an October 1976 entrance 
examination.  The records also show that the veteran 
complained of bilateral foot pain in November 1976, at which 
time the examiner noted flat feet and recorded an impression 
of strain from feet.  The Board observes that the appellant's 
service medical records may be incomplete as they do not 
contain a separation examination report.  In this regard, at 
the June 2003 videoconference hearing, the appellant 
testified that he was fairly certain that he underwent a 
separation examination but was uncertain as to whether he 
complained of foot problems at that time.  He also reported 
treatment at base hospitals in South Carolina and Virginia.  
Attempts to obtain additional service medical records and 
records from these base hospitals and the Social Security 
Administration proved unsuccessful.  However, additional VA 
treatment records were added to the claim subsequent to the 
2004 remand.  A summarization of all post service treatment 
records is provided below.  

Post service VA records include an entry from May 1990.  At 
that time, the veteran was seen for right knee pain that had 
been present for 3 weeks.  This occurred after lifting heavy 
weights.  There was effusion and an unsteady knee with full 
range of motion.  In November 1991, the veteran reported 
right hip, right leg, and right foot pain.  X-rays were 
negative for any abnormalities.  In December 1991, he was 
seen for right foot pain.  X-rays showed a calcaneal spur 
with a spur at the talonavicular region.  Pes planus was not 
noted.  In March 1992, inflammation of the plantar foot 
muscles, right heel, was noted.  

The veteran was seen in April 1992 for complaints of low back 
pain associated with a Worker's Compensation claim.  He 
reported pulling a muscle in his back when moving boxes in a 
store room.  This resulted in groin pain and muscle spasms.  
X-rays showed degenerative changes in the lumbar spine.  In 
June 1992, the veteran gave a history of a low back injury at 
work one year earlier.  

In September and October 1993, the appellant was seen for 
recurrent left knee swelling and pain.  Additionally 
treatment records reflect that he was treated in November 
1995 for complaints of low back pain with lifting.  

Subsequently dated VA treatment records show that the veteran 
was seen in May 1998 for right knee giving way when pulling a 
cart up some stairs.  The diagnosis was strained medial 
collateral ligament.  In September 1998, he reported pain of 
about one month.  The entry indicated that he worked for a 
moving company and complained of instability.  There was no 
swelling but the right knee was painful.  

Records from early February 1999 show that the veteran was 
involved in a motor vehicle accident resulted in back pain.  
The veteran gave a history of experiencing back problems in 
the past.  The diagnosis was acute flare of back pain.  In a 
follow-up report from later in the month, it was noted that 
the veteran had a medical history significant for a herniated 
disc at L4-L5 which required absence from work for one year 
back in 1991.  The note indicated that current back pain 
resulted when his vehicle hit the back of another vehicle.  
In a March 1999 entry, it was noted that his back problems in 
1991 resulted from a motor vehicle accident.  This time there 
was back pain from reinjury to the back.  It was noted in 
August 1999 that the veteran moved furniture for a living and 
was trying to find another job due to back problems.  In 
September 1999, he was again seen for back complaints.  Use 
of stronger medications was discussed but the danger of 
dependency was considered in militating against such pain 
relief. In October 2001, it was noted that the veteran had 
not been seen for 18 months.  He had been involved in another 
motor vehicle accident and had injured his neck and reinjured 
his back.  The diagnosis was chronic low back pain secondary 
to herniated sic of 1991.  In an April 2002 entry, it was 
noted that he was no longer driving a truck due to the recent 
accident.  His back symptoms were reported to be resolving.  



VA records dated in 2002 show treatment for left knee pain.  
In August of that year, the veteran complained of pain with 
walking or bending.  The history of the motor vehicle 
accident was noted, as was resulting injury to the shoulders 
and knees.  The left knee showed mild edema, but there was no 
instability.  He had full range of motion and intact 
ligaments.  X-rays of the left knee were unremarkable.  His 
complaints continued in November and December 2002.  A 
magnetic resonance imaging (MRI) of the let knee in December 
2002 showed a tear of the posterior horn of the medial 
meniscus.  Minimal degenerative changes were also noted.  

In April 2003, the veteran reported chronic back, knee, and 
foot pain.  These were noted to be stable.  It was noted that 
the veteran felt that his knee problems were the result of 
foot and ankle injuries in service.  Additional VA records 
dated through 2006 show treatment for various conditions.  It 
was noted on one occasion that the veteran had cancelled knee 
surgery on two occasions.  

Analysis

Bilateral Pes Planus

With respect to the veteran's claim of entitlement to service 
connection for a bilateral foot disorder, to include pes 
planus, the Board notes that a veteran who served during a 
period of war, or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he entered 
into military service except for conditions noted on the 
entrance examination, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. §§ 1137, 1153.



As noted earlier, the service medical records show that, in 
the service entrance October 1976 examination report, the 
veteran was noted to have pes planus.  Inasmuch as the 
veteran's feet were not of sound condition upon entry into 
service, the veteran is not entitled to the presumption of 
soundness, and service connection may only be granted upon a 
showing of aggravation.  See Paulson v. Brown, 7 Vet. App. 
466, 468; see generally Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004) (explaining that if a preexisting 
condition is noted upon entry into service, the claim is one 
for service-connected aggravation of that condition).

In this respect, the veteran has not presented evidence that 
shows his bilateral foot disorder increased in severity 
during service.  The service medical records indicate that 
the veteran was seen on one occasion in November 1976 for 
complaints regarding his feet and strain in the feet was 
assessed.  However, no other complaints of treatment for foot 
problems were noted in service.  Thus, the service medical 
records show no increase in the veteran's preexisting 
bilateral foot disorder during active duty to support a 
finding of aggravation.

After service, the veteran indicates that his feet bothered 
him.  However, there is no report of additional foot problems 
until many, many years after service.  Specifically, 
additional foot complaints were not recorded until 1991.  A 
spur was noted.  Inflammation if the plantar foot muscles, 
right heel, was noted in 1992.  There is no objective report 
of record that associates any of his post service foot 
complaints with his active service.  Moreover, other than the 
veteran, no other person, to include medical personnel, has 
indicated that aggravation of his flat feet occurred during 
service.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons discussed above, the Board determines that 
the record evidence supports a finding that the veteran's pes 
planus was noted upon his entry into service, and that this 
preexisting bilateral foot disorder did not increase in 
severity during such service.  Accordingly, entitlement to 
the claim for service connection for a bilateral foot 
disorder, pes planus, is not warranted.

A Lumbar Spine Disability and a Bilateral Knee Disorder

Primarily, it is the veteran's contention that he incurred a 
low back disability and a bilateral knee disability either as 
a direct result of inservice injuries or as secondary to foot 
and ankle injuries in service.  

The competent medical evidence of record establishes that the 
veteran has current low back and bilateral knee disabilities.  
He has been shown to have a torn medial meniscus in the left 
knee as well as degenerative changes.  Degenerative changes 
have also been reported in the lumbar spine.  Post service 
records show recurrent right knee complaints.  

What is not shown, however, is competent evidence of a link 
between the low back and the bilateral knee disabilities and 
any incidence of service.  The veteran's own implied 
assertions that his current disabilities are proximately due 
to flat feet are afforded no probative weight in the absence 
of evidence that the veteran has the expertise to render 
opinions about medical matters.  Moreover, it has been 
determined that his preexisting flat feet were not aggravated 
during service.  Thus, that disability is not a service-
connected disability.  Although the veteran is competent to 
testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu, supra.  The veteran has not submitted any medical 
evidence which supports his contentions.

The Board has also considered whether service connection is 
warranted for a low back and bilateral knee disability on a 
direct basis.  There simply is no evidence of a knee or back 
disability in service.  Moreover, the record reflects that it 
was many years after service before chronic back or knee 
problems were indicated.  And, as for the back, this was 
after numerous motor vehicle accidents in which he reported 
resulting back problems.  

The evidence of record shows that the veteran first began to 
have complaints of back pain and knee problems in the 1990s, 
over 10 years after service separation.  There is no 
competent evidence which relates the low back disability or 
any knee disability to any injury, incident, or disease in 
service.  Since there is no favorable evidence in this 
regard, the preponderance of the evidence is against the 
claim for service connection for low back and knee 
disabilities on a direct and secondary basis, and the claims 
are denied.  Gilbert, supra, 1 Vet. App. at 54.


ORDER

Service connection for bilateral pes planus is denied.  

Service connection for a lumbar spine disorder is denied.  

Service connection for a bilateral knee disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


